Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1, said “a housing part; a brake” and claim 2 said  “a stator housing part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on07/13/2020, and 05/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfann (DE102008028604).
As to independent claim 18, Pfann teaches a drive, comprising: an electric motor (50) including a housing part (52); a brake (550); a fan cowl (35) detachably connected to the housing part (52) and including a recess (see annotated figure 1); a cover part (55, see figure 2) projecting through the recess (see annotated figure 1); a rod (51) guidable through the cover part (55), movably provided on the brake (550) and adapted to manually actuate the brake (550) as shown in figures 1 and 2.  

    PNG
    media_image1.png
    547
    660
    media_image1.png
    Greyscale

As to claim 19/18, Pfann teaches wherein the housing part (52) is arranged as a stator housing part as shown in figure 1.  
As to claim 20/18, Pfann teaches wherein the recess (see annotated figure 1) is arranged as a slot as shown in figure 1.  
As to claim 21/18, Pfann teaches wherein the rod (51) is pivotable with respect to the cover part (55), is arranged as a lever, and is adapted to manually actuate the brake by lifting the brake (550) as shown in figures 1 and 2.  
As to claim 22/18, Pfann teaches wherein the cover part (55) is movable with respect to the fan cowl (35) as shown in figure 2.  
As to claim 23/22, Pfann teaches wherein the cover part (55) and the rod (51) are pivotable back and forth as shown in figure 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfann (DE102008028604) as applied in claim 18 above, and further in view of Seeto et al. (6,125,975).
As to claim 24/18, Pfann teaches wherein the cover part (55) is snapped into the fan cowl (35) is snapped into a slot of the fan cowl (35) as shown in figure 2, but Pfann teaches the claimed limitation as discussed above except and/or is made from rubber and/or plastic.  
However Seeto et al. teaches a cover part (68) is made from rubber and/or plastic (column 5, lines 57-59), for the advantageous benefit of sealing the aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pfann by usingthe cover part is made from rubber and/or plastic, as taught by Seeto et al., to provide a seal to the aperture.
As to claim 25/18, Pfann teaches wherein the cover part (55) includes a plate-shaped area (see annotated figure 2) and a guide region ( see annotated figure 2) is connected to the plate-shaped area, first groove section (see annotated figure 2) set apart from each other in a circumferential direction being provided on the guide region (see annotated figure 2) , the fan cowl (35) and/or a respective edge region (see figure 1 for the edge region) of a slot of the fan cowl (55) projecting into one of the first groove sections (see annotated figure 2) as shown in figures 1 and 2.  

    PNG
    media_image2.png
    664
    580
    media_image2.png
    Greyscale

As to claim 26/25, Pfann teaches wherein an area covered by the recess (see annotated figure 1) in an axial direction is greater than an area covered by the guide region (see annotated figure 2) , an area covered by the plate-shaped area (see annotated figure 2) in the axial direction being larger than the area covered by the recess (see annotated figure 1) as shown in figures 1 and 2.  
As to claim 27/25, Pfann teaches wherein second groove sections (see annotated figure 2) are provided on the guide region and are set apart from the first groove sections (see annotated figure 2) in an axial direction as shown in figure 2.  
As to claim 28/27, Pfann teaches wherein each of the groove sections (see annotated figure 2) includes two depressions set apart from each other in a circumferential direction as shown in figure 2.  
As to claim 31/25, Pfann teaches wherein the guide region (see annotated figure 2) of the cover part projects through a slot provided in the fan cowl (35) and/or the plate-shaped area rests on a radially outer surface area of the fan cowl as shown in figure 2.  
Allowable Subject Matter
Claims 29-30, 32-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 1, 2022